MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be
                                                                                     FILED
      regarded as precedent or cited before any
      court except for the purpose of establishing                              Sep 08 2017, 7:06 am

      the defense of res judicata, collateral                                        CLERK
                                                                                 Indiana Supreme Court
      estoppel, or the law of the case.                                             Court of Appeals
                                                                                      and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      R. Robert Yeager                                         Paul L. Fields
      Yeager Good & Baldwin, P.A.                              Law Offices of the Liberty Mutual Group
      Shelbyville, Indiana                                     Carmel, Indiana



                                                     IN THE
              COURT OF APPEALS OF INDIANA

      DiAnn Griffith,                                          September 8, 2017
      Appellant-Plaintiff,                                     Court of Appeals Case No.
                                                               93A02-1705-EX-1115
              v.                                               Appeal from the Full Worker’s
                                                               Compensation Board of Indiana
      Shelby Eastern Schools,                                  Linda P. Hamilton, Chairman
      Appellee-Defendant                                       Application Nos. C-224539 and C-224554




      Crone, Judge.


                                             Case Summary
[1]   DiAnn Griffith applied for worker’s compensation benefits, alleging that she

      suffered injuries arising out of and in the course of her employment as a

      custodian with Shelby Eastern Schools (“SES”). The Worker’s Compensation

      Court of Appeals of Indiana | Memorandum Decision 93A02-1705-EX-1115 | September 8, 2017           Page 1 of 12
      Board (“the Board”) ruled that Griffith is entitled to $2100 in permanent partial

      impairment (“PPI”) benefits for a right rotator cuff injury, in addition to

      temporary total disability (“TTD”) benefits that SES had already paid. On

      appeal, Griffith argues that she is entitled to additional PPI and TTD benefits,

      permanent total disability (“PTD”) benefits, and future medical expenses plus

      attorney’s fees for additional injuries. We conclude that Griffith has failed to

      carry her burden to prove a right to such compensation, and therefore we

      affirm.


                                     Facts and Procedural History1
[2]   In April 2014, Griffith filed two applications for worker’s compensation

      benefits. After a hearing, a member of the Board issued an order that outlines

      the relevant procedural history and reads in pertinent part as follows:2


                                                 STIPULATIONS


                 1. Griffith was an employee of SES prior to June 4, 2012,
                 through June 15, 2012, at an average weekly wage of $543.09.




      1
        Indiana Appellate Rule 46(A)(6) provides that an appellant’s statement of facts “shall describe the facts
      relevant to the issues presented for review”; that “[t]he facts shall be stated in accordance with the standard of
      review appropriate to the judgment or order being appealed”; and that “[t]he statement shall be in narrative
      form ….” Griffith’s statement of facts is a nine-page litany of disagreements with the Board’s findings and
      conclusions, which belongs in the argument section of her brief. We further note that Griffith’s appellant’s
      appendix contains copies of exhibits in violation of Appellate Rule 50(F), which states that “parties should
      not reproduce any portion of the Transcript in the Appendix.” See Ind. Appellate Rule 2(K) (defining
      “Transcript” as “the transcript or transcripts of all or part of the proceedings in the … Administrative Agency
      that any party has designated for inclusion in the Record on Appeal and any exhibits associated therewith.”)
      (emphasis added).
      2
          The order refers to Plaintiff and Defendant; we use Griffith and SES where appropriate.


      Court of Appeals of Indiana | Memorandum Decision 93A02-1705-EX-1115 | September 8, 2017             Page 2 of 12
        2. On or about June 4, 2012, Griffith reported to SES that she
        was shaking a dust mop when she felt her left shoulder pop.

        3. On or about June 12, 2012, Griffith reported to SES that she
        was using a floor scrubber when she jammed her right shoulder.

        4. SES provided statutory medical relief treatment until Griffith
        was released at maximum medical improvement [“MMI”] on
        April 9, 2014.

        5. SES paid Griffith a total of $30,206.16, in temporary total
        disability compensation.

        6. On April 12, 2014, Griffith signed and filed the Form 38911
        indicating her disagreement with the termination of her
        compensation and her request for a Board appointed IME
        [independent medical examination].

        7. On April 15, 2014, Griffith filed an Application for
        Adjustment of Claim alleging an injury to her left shoulder and
        neck on June 8 [sic], 2012, and another Application for
        Adjustment of Claim alleging an injury to her right shoulder and
        neck on June 12, 2012. ….

        AND said Stipulations were accepted and approved by the
        undersigned and made a part of The Findings herein. It was
        further stipulated that the respective submissions of evidence
        tendered by and on behalf of the parties be admitted into
        evidence.


                                             ISSUES


        1. Whether Griffith is entitled to additional [TTD] benefits, and
        [if] so, how much?

        2. Whether Griffith is entitled to [PPI] benefits, and if so, how

Court of Appeals of Indiana | Memorandum Decision 93A02-1705-EX-1115 | September 8, 2017   Page 3 of 12
        much?

        3. Whether Griffith is entitled to [PTD] benefits, and if so, how
        much?

        4. Whether SES is responsible for Griffith’s future medical
        expenses and, if so, how much?

        5. Whether Griffith’s Counsel is entitled to an attorney fee in
        regard to future medical expenses, and, if so, how much?


                                     FINDINGS OF FACT


        1. Griffith was working as a custodian for SES on June 4, 2012
        and June 12, 2012. On June 4, 2012, she was shaking out a dust
        mop when she felt pain in her left shoulder. She continued to
        work after this incident and did not seek medical treatment.

        2. On June [123], 2012, she was using a floor scrubber that
        became stuck and kicked back causing a jerk in her right
        shoulder.

        3. Griffith was seen at Priority Care on June 20, 2012, where she
        was diagnosed with left and right shoulder sprains. She was
        directed to therapy at SportsWorks and ultimately was referred to
        an orthopedic specialist, Dr. Peter Sallay.

        4. On August 27, 2012, she underwent MRls to the left and right
        shoulders which revealed rotator cuff tears to both shoulders.

        5. Griffith underwent surgery to her right shoulder on October 9,
        2012, and her left shoulder on March 14, 2013.



3
 The member’s order states that this incident occurred on June 8. The Board’s order amended this clerical
error.

Court of Appeals of Indiana | Memorandum Decision 93A02-1705-EX-1115 | September 8, 2017       Page 4 of 12
        6. On November 2, 2012, Dr. Sallay noted that Griffith
        complained of neck pain which he noted in the history section
        was present since the date of accident. Griffith’s medical records
        did not initially document a complaint of neck pain.

        7. On February 13, 2013, Griffith reported an aggravation of her
        condition after shoveling drywall into a bin while helping
        remodel her son’s house.

        8. Griffith was seen by Dr. Jon McLimore and Dr. Jonathan
        Helvie for her neck pain. She underwent multiple injections,
        radiofrequency rhizotomy procedures, physical therapy, and an
        MRI of the cervical spine which revealed moderately severe
        foraminal stenosis on the right at C3-4. Griffith complained of
        headaches and a feeling of fullness in her head which she
        believed was caused by her physical therapy.

        9. Griffith was released by Dr. Sallay at maximum medical
        improvement to her right shoulder on April 26, 2013. Dr. Sallay
        opined that she suffered from a 3% upper extremity impairment
        as a result of the injury to her right shoulder.

        10. Griffith saw Dr. Mihir Patel for a second opinion on her left
        shoulder on October 8, 20I3. Dr. Patel agreed with Dr. Sallay’s
        recent opinion that she should undergo a left shoulder arthoscopy
        and acromioplasty. Griffith underwent a second surgery to her
        left shoulder on October I7, 2013.

        11. On November 13, 2013, Dr. Jonathan Helvie opined that
        Griffith was at maximum medical improvement for her cervical
        condition. He gave her restrictions of no overhead work and no
        lifting over 30 lb. Dr. Helvie noted that Griffith had signs of
        osteoarthritis and degenerative disc disease.

        12. Griffith was directed to Dr. Joseph Bergeron on December
        19, 2013, who conducted additional injections to the cervical

Court of Appeals of Indiana | Memorandum Decision 93A02-1705-EX-1115 | September 8, 2017   Page 5 of 12
        spine and opined that no surgery was indicated.

        13. Griffith underwent a Functional Capacity Evaluation (FCE)
        on March 28, 2014. Based on the results of the FCE, Griffith is
        able to perform jobs within the light physical demand category.
        Griffith had no deficits in standing or sitting and her deficits in
        walking, climbing, stooping, kneeling, crouching, and crawling
        were all due to her unrelated knee conditions.

        14. Dr. Sallay released Griffith at maximum medical
        improvement for her left shoulder on April 18, 2014. He opined
        that she sustained a 4% whole person impairment to her left
        shoulder for a combined whole person impairment of 6%. Dr.
        Sallay opined that Griffith could return to work with restrictions
        of floor to waist lifting on the left arm of 8 lbs., waist to shoulder
        of 16 lbs,, and push-pull of 20 lbs.

        15. Dr. Helvie issued an opinion on March 3, 2015, that Griffith
        had sustained a 6% whole person impairment for cervical
        spondylosis.

        16. Griffith was evaluated by Board appointed Independent
        Medical Examiner, Dr. Kevin Julian, on December 2, 2014. Dr.
        Julian diagnosed her with bilateral shoulder pain consistent with
        shoulder impingement and bilateral rotator cuff tears. Dr. Julian
        opined that the right shoulder injury was related to her work
        accident, but that her left rotator cuff tear was inconsistent with
        the mechanism of injury described of shaking a mop, and was
        not work-related. Dr. Julian further opined that Griffith’s
        cervical condition was pre-existing and not related to a work
        accident. He opined that Griffith was at maximum medical
        improvement and required no additional medical treatment.

        17. Griffith disagrees with all of the medical opinions in the
        record regarding her permanent partial impairment and testified
        that she believes she has a permanent partial impairment of 40%
        to the whole person. Griffith gave no credible rationale for her

Court of Appeals of Indiana | Memorandum Decision 93A02-1705-EX-1115 | September 8, 2017   Page 6 of 12
        estimate of impairment.

        18. Vocational expert, Thomas Roundtree, opined that Griffith
        could not sustain competitive or reasonable employment based
        on her subjective complaints, the FCE, and her attempt to work
        with vocational rehabilitation. Roundtree took into account
        Griffith’s left arm and neck complaints, as well as her headaches
        and memory complaints.

        19. Griffith was unsuccessful in vocational rehabilitation because
        she was unable to stand without getting dizzy and suffered from
        memory problems. There is no medical record in evidence which
        connects memory problems or dizziness to Griffith’s work
        accidents.

        20. Griffith complains of pain in her neck, headaches, ear pain,
        decreased strength in her right shoulder, and difficulty lifting with
        her left arm. She has difficulty with tasks at home such as
        gardening, painting, and washing windows.

        21. Griffith is 58 years old and has a 12th grade education. She
        has a varied employment history which includes waitressing,
        factory work, and accounting.

        22. Griffith has unrelated personal health conditions including
        diabetes, a history of stroke, carp[a]l tunnel syndrome in the right
        and left extremities, and issues with both of her knees which
        required total knee replacements.


                                       CONCLUSIONS


        1. Griffith has met her burden of proving that she was injured in
        the course of and arising out of her employment with SES on
        June 4, 2012, when she sustained a left shoulder sprain.
        However, the accident did not cause a left shoulder rotator cuff
        tear consistent with the opinion of the Board IME, Dr. Julian.

Court of Appeals of Indiana | Memorandum Decision 93A02-1705-EX-1115 | September 8, 2017   Page 7 of 12
        Dr. Julian’s opinion as it pertains to the causation of Griffith’s
        left shoulder condition is persuasive in this regard.

        2. Griffith has met her burden of proving that she was injured by
        accident in the course of and arising out of her employment on
        June 12, 2012, which injury was to her right shoulder.

        3. Griffith has not met her burden of proving that she injured her
        neck as a result of a work accident. Dr. Julian’s opinion is
        persuasive as it pertains to the opinion that her cervical condition
        was not work-related and rather was preexisting. Further,
        Griffith’s complaints of neck pain did not occur for several
        months.

        4. Griffith has not met her burden of proving that her headaches,
        vision loss, and memory problems are related to her work
        accidents.

        5. Griffith was temporarily totally disabled from work as a
        custodian through April 26, 2013, when she reached maximum
        medical improvement for her right shoulder injury.

        6. Griffith sustained a 3% upper extremity impairment to her
        right shoulder as a result of the work accident on June 12, 2012.
        Griffith did not sustain a permanent partial impairment to her left
        shoulder as a result of the sprain to her left shoulder.

        7. Griffith has not met her burden of proving that she is
        permanently totally disabled as a result of her work accidents.
        Griffith has a myriad of personal and unrelated conditions which
        are preventing her from working. The opinion of Mr. Roundtree
        is given less weight due to his reliance on unrelated medical
        conditions.

        8. Griffith is not entitled to future medical treatment as a result of
        her work accidents per the opinion of the Board IME, Dr. Julian.


Court of Appeals of Indiana | Memorandum Decision 93A02-1705-EX-1115 | September 8, 2017   Page 8 of 12
                                                   ORDER


              IT IS THEREFORE, ORDERED; by the Worker’s
              Compensation Board of Indiana that Griffith was temporarily
              totally disabled from work as a custodian through April 26, 2013.

              It is further ordered that Griffith sustained a 3% upper extremity
              impairment to her right shoulder as a result of the work accident
              on June 12, 2012, in the amount of $2,100.00.


      Appealed Order at 1-6 (underlining omitted).


[3]   Griffith sought review of the member’s order by the full Board, which affirmed

      it. She now appeals the Board’s decision.


                                     Discussion and Decision
[4]   The Worker’s Compensation Act requires employers to compensate their

      employees for personal injury by accident arising out of and in the course of the

      employment. Waters v. Ind. State Univ., 953 N.E.2d 1108, 1112 (Ind. Ct. App.

      2011) (citing Ind. Code § 22-3-2-2(a)), trans. denied. “An accident occurs in the

      course of employment “when it takes place within the period of employment, at

      a place where the employee may reasonably be, and while the employee is

      fulfilling the duties of employment or while engaged in doing something

      incidental thereto.” Id. at 1112-13 (citation and quotation marks omitted). “An

      injury arises out of employment when a causal nexus exists between the injury

      sustained and the duties or services performed by the employee.” Id. at 1113.

      “Whether an injury arises out of and in the course of employment is generally a

      question of fact for the Board.” Id. It is the claimant’s burden to prove a right
      Court of Appeals of Indiana | Memorandum Decision 93A02-1705-EX-1115 | September 8, 2017   Page 9 of 12
      to compensation under the Act. Smith v. Bob Evans Farms, Inc., 754 N.E.2d 18,

      23 (Ind. Ct. App. 2001), trans. denied (2002). Thus, Griffith appeals from a

      negative judgment, which may be sustained by an absence of evidence

      favorable to her contentions or by the presence of evidence adverse to her

      contentions. Id.


[5]   Griffith appeals the Board’s determination that she is entitled only to $2100 in

      PPI benefits for her right rotator cuff injury. In conducting our review, we

      neither reweigh the evidence nor judge the credibility of witnesses; we

      determine only whether substantial evidence, together with any reasonable

      inferences that flow therefrom, support the Board’s findings and conclusions.

      Waters, 953 N.E.2d at 1112. In doing so, we apply a two-tiered standard of

      review. Id.


              We first review the record to determine whether there is
              competent evidence of probative value to support the Board’s
              findings, and then determine whether the findings support the
              decision. As a general matter, we are bound by the Board’s
              findings of fact and may only consider errors in the Board’s
              conclusions of law. However, we may disturb the Board’s
              factual determinations if we determine that the evidence is
              undisputed and leads inescapably to a result contrary to that
              reached by the Board. We review the Board’s conclusions of law
              de novo.


      Id. (citations omitted).


[6]   Griffith challenges many of the Board’s findings and conclusions. Some of

      Griffith’s arguments are quibbles that, even if meritorious, would not require

      Court of Appeals of Indiana | Memorandum Decision 93A02-1705-EX-1115 | September 8, 2017   Page 10 of 12
      reversal of the Board’s decision.4 Others involve skewed interpretations of the

      Board’s decision.5 Still others are invitations to reweigh evidence or judge

      witness credibility, which we may not do.6 Consequently, we confine our

      discussion to plausibly meritorious arguments that could conceivably affect the

      outcome of Griffith’s case. See Ind. Appellate Rule 66(A) (“No error or defect

      in any ruling or order … is ground for granting relief or reversal on appeal

      where its probable impact, in light of all the evidence in the case, is sufficiently

      minor so as not to affect the substantial rights of the parties.”).


[7]   We first address Griffith’s argument regarding conclusion 5, which states that

      she was temporarily totally disabled through April 26, 2013, when she reached

      MMI for her right shoulder injury. Griffith claims that this is contrary to the

      parties’ stipulation that she was released at MMI on April 9, 2014. SES points

      out that the Board determined that her left rotator cuff tear and other alleged

      injuries were not work-related, “and therefore her temporary total disability

      would end when the work[-]related right shoulder injury reached maximum

      medical improvement on April 26, 2013[,]” as stated in finding 9. Appellee’s




      4
        For example, regarding finding 1, Griffith questions the meaning of the phrase “continued to work” and
      claims that the Board erred in finding that she “did not seek medical treatment” given her testimony that she
      wanted to see a doctor after the June 4 incident but got caught up in a bureaucratic back-and-forth about
      accident reports. All of this is irrelevant to the substantive issues decided by the Board.
      5
       Regarding finding 6, Griffith suggests that the Board found that her medical records did not document a
      complaint of neck pain until November 2012. That is not what the finding says.
      6
        Griffith claims that finding 17 is unsupported by the evidence because her own estimate of impairment was
      uncontradicted. “As a general rule, factfinders are not required to believe a witness’s testimony even when it
      is uncontradicted.” In re L.C., 23 N.E.3d 37, 46 (Ind. Ct. App. 2015) (quoting Thompson v. State, 804 N.E.2d
      1146, 1149 (Ind. 2004)), trans. denied. Griffith offers no exceptions to that rule here.

      Court of Appeals of Indiana | Memorandum Decision 93A02-1705-EX-1115 | September 8, 2017         Page 11 of 12
      Br. at 7. The parties may have stipulated that Griffith was released at MMI on

      a certain date, but they did not stipulate that she was entitled to TTD benefits

      for all of her alleged injuries up to that date, i.e., that all of her alleged injuries

      were work-related. This disposes of Griffith’s related argument that she is

      entitled to additional TTD benefits through April 9, 2014.


[8]   Griffith also claims that she is entitled to additional PPI benefits, PTD benefits,

      and future medical expenses and related attorney’s fees, but this argument is

      premised on her argument that all of her alleged injuries other than her right

      rotator cuff injury are work-related. The Board rejected that argument based on

      Dr. Julian’s opinion, which it found persuasive. We find Griffith’s criticisms of

      Dr. Julian’s opinion (and of the Board’s characterization of his opinion)

      unpersuasive,7 and therefore we affirm the Board’s decision.


[9]   Affirmed.


      Vaidik, C.J., and Mathias, J., concur.




      7
        For example, Dr. Julian opined that Griffith’s “left rotator cuff tear was more likely than not present prior
      to the work related incident” and stated that he could not “explain the development of a rotator cuff tear
      from shaking out a dust mop, or that a pre-existing tear would be made worse by shaking out [a] dust mop.”
      Ex. Vol. 4 at 134-35. In finding 16, the Board characterized this opinion as follows: “Dr. Julian opined …
      that [Griffith’s] left rotator cuff tear was inconsistent with the mechanism of injury described of shaking a
      mop, and was not work-related.” Appealed Order at 4. Griffith argues that Dr. Julian did not opine that her
      left rotator cuff tear was not work-related, but that is simply not true. Griffith also takes Dr. Julian to task for
      not specifically acknowledging Dr. Helvie’s opinion that her cervical condition was work-related, but she
      cites no authority for the proposition that Dr. Julian was required to do so.

      Court of Appeals of Indiana | Memorandum Decision 93A02-1705-EX-1115 | September 8, 2017              Page 12 of 12